 196DECISIONSOF NATIONAL LABOR RELATIONS BOARDLocalNo. 1, International Union of Elevator Construc-tors,AFL-CIO (Westinghouse Electric Corpora-tion) and William J. Wahlgren, Jr. Case 2-CB-5456September 6, 1974SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, KENNEDY. AND PENELLOOn May 24, 1974, the National Labor RelationsBoard issued a Decision and Order,' wherein it foundthat Respondent Union violated Section 8(b)(1)(B) byfining a member-supervisor for crossing a picket lineto perform rank-and-file work. On June 24, 1974, theUnited States Supreme Court issued its decision inFlorida Power and Light Company v. InternationalBrotherhood of Electrical Workers 2wherein the Courtconcluded that it is not a violation of the Act to finea'member-supervisor for the above activity. Subse-quently thereafter, Respondent filed a motion for re-consideration.'210 NLRB No. 158.2 417 U.S. 790.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In our original Decision herein, we adopted, ba-sically without change, the findings, conclusions, andrecommendations of the Administrative Law JudgethatRespondent violated Section 8(b)(1)(B). Sincethis determination was based onIllinoisBell Tele-phone Company,192 NLRB 85, andWisconsin ElectricCompany,192 NLRB 77, in which the Board's deter-minations have been rejected by the Supreme Court'sdecision inFlorida Power and Light, supra,the Admin-istrativeLaw Judge's ground for finding the8(b)(1)(B) violation now becomes untenable.ORDERAccordingly, we conclude that the Board's Deci-sion and Order therein was rendered incorrect by theSupreme Court's decision inFlorida Power and Lightand, therefore, we reverse our previous Decision andOrder and order that the complaint be, and it herebyis,dismissed in its entirety.